                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CONRAD BLEASE                                    :
         Plaintiff,
                                                                           CIVIL ACTION
         v.                                      :                         NO. 18-3893

GEICO CASUALTY CO.
          Defendant.                             :


                                             ORDER


       AND NOW, this 2nd day of April, 2019, upon consideration of Defendant’s Partial Motion

to Dismiss (ECF No. 9) and Plaintiff’s Response thereto (ECF No. 10), it is hereby ORDERED

that said Motion is GRANTED as to Counts II and III and DENIED as to Count IV of Plaintiff’s

First Amended Complaint.

       It is further ORDERED that on or before April 23, 2019, Defendant shall file an Answer

to Counts I and IV of Plaintiff’s First Amended Complaint.



                                                             BY THE COURT:


                                                             /s/ C. Darnell Jones, II J.
